t c memo united_states tax_court dennis a and tai k praegitzer petitioners v commissioner of internal revenue respondent kathleen m dawes petitioner v commissioner of internal revenue respondent docket nos filed date paul d sheldon for petitioners in docket no james g roberts for petitioner in docket no robert e cudlip for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and additions to petitioners' federal income taxes for the taxable_year additions to tax petitioner deficiency sec_6662 dennis a tai k praegitzer1 kathleen m dawes dollar_figure dollar_figure big_number big_number all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure petitioner praegitzer and petitioner dawes are former spouses prior to and during their marriage mr praegitzer and ms dawes along with ms dawes' brother owned a corporation ameritech incident to mr praegitzer's and ms dawes' divorce ameritech spun off one of its businesses the products business to petitioner praegitzer this business became petitioner praegitzer's wholly owned corporation products inc hereinafter products respondent contends that petitioner praegitzer received dividend income from products when it distributed cash to and forgave a debt owed it by petitioner praegitzer petitioner praegitzer argues that the cash and relief from indebtedness were received incident to a divorce and thus were tax free under sec_1041 respondent alternatively argues that if petitioner praegitzer is not taxable tai k praegitzer is a party to this action solely because she filed a joint federal_income_tax return with dennis a praegitzer for the taxable_year any reference to petitioner praegitzer herein is to dennis a praegitzer respondent further contends that this adjustment to adjusted_gross_income reduces the amount of medical deductions that praegitzer was entitled to claim this is a computational matter that will be addressed if necessary under rule on the transaction petitioner dawes received a constructive_dividend from ameritech when it distributed assets to mr praegitzer after concessions the issues for decision are whether petitioner praegitzer has unreported dividend income4 and alternatively whether petitioner dawes has unreported income from a constructive_dividend findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and attached exhibits are incorporated herein by this reference petitioners praegitzer resided in palo cedro california and petitioner dawes resided in shasta county california at the time they filed their respective petitions in kerry dawes the brother of petitioner dawes and petitioner praegitzer began an aircraft propeller repair and maintenance business propeller business as a partnership in redding california kathleen dawes began working in the propeller business within year of its inception respondent conceded that neither petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 respondent asserts the deficiencies against petitioners in the alternative if we sustain respondent's determination as to petitioners praegitzer the issue as to petitioner dawes would be moot there is no suggestion by any of the parties that petitioner praegitzer did not have a dividend because products' earnings_and_profits were inadequate kerry dawes and petitioner praegitzer subsequently formed ameritech industries inc ameritech a california corporation on date under its original name of american propeller service inc kerry dawes and petitioner praegitzer each initially contributed dollar_figure to ameritech and each received big_number shares of ameritech common_stock petitioner praegitzer was president and treasurer of ameritech kerry dawes was vice president and secretary and petitioner dawes was controller from until date kerry dawes and petitioner praegitzer transferred the propeller business to ameritech in concurrently ameritech developed and began marketing and selling a line of chemicals for the protective coating of equipment including a product known a sec_303 the products business petitioner praegitzer and petitioner dawes were married in and they permanently separated on or about date following the separation petitioner praegitzer petitioner dawes and kerry dawes could no longer agree on how to operate ameritech on date petitioner praegitzer filed an action for the dissolution of his marriage to petitioner dawes petitioner dawes filed a cross-complaint in the action in the action petitioner dawes contended that by virtue of an implied agreement between the parties she owned one-half of the big_number shares of ameritech held in petitioner praegitzer's name the trial of the marital dissolution action took place october a judgment of dissolution the judgment was entered on date the judgment ordered the division of certain community_property and other jointly owned property but did not include the ameritech stock the judgment provided inter alia that in order to equalize the division of community liabilities and property set forth in the judgment petitioner praegitzer was to pay petitioner dawes the sum of dollar_figure either in the form of a 3-year promissory note in the amount of dollar_figure or by transferring shares of ameritech stock to petitioner dawes at a stipulated value of dollar_figure per share the judgment made no other mention of the ameritech stock the judgment did not purport to resolve any other community_property issues with regard to stock held in ameritech also on date a judgment was entered on petitioner dawes' first amended cross-complaint ordering that petitioner praegitzer and petitioner dawes were each owners of big_number shares of the big_number shares of ameritech stock issued in the name of petitioner praegitzer and further ordering petitioner praegitzer to transfer big_number of his shares to petitioner dawes petitioner praegitzer appealed this judgment an ameritech shareholders' meeting was held on date kerry dawes petitioner praegitzer and petitioner dawes were present at the meeting also present at the meeting were lee lopez counsel for petitioner dawes steven small counsel for petitioner praegitzer and richard bates counsel for ameritech at the meeting petitioner praegitzer as corporate president refused to sign newly issued stock certificates to divide the stock between himself and petitioner dawes at the date meeting based on an opinion by mr bates petitioner dawes was allowed to vote big_number shares of the big_number shares held in petitioner praegitzer's name by a vote of big_number in favor to big_number opposed the shareholders amended the corporate by-laws to provide for three directors immediately following the amendment petitioner dawes was elected to the board_of directors by a vote of big_number shares in favor and big_number shares opposed an ameritech directors' meeting was also held on date kerry dawes petitioner praegitzer and petitioner dawes were present as directors also present were mr lopez mr small and mr bates by a vote of to kerry dawes was elected president and treasurer and petitioner dawes was elected vice president and secretary in date settlement negotiations occurred between counsel for petitioner praegitzer and counsel for petitioner dawes under the circumstances a 25-percent minority interest was of diminished value to petitioner praegitzer as it offered no control of ameritech the negotiations therefore were designed to restructure the judgment so that either petitioner praegitzer or petitioner dawes and kerry dawes would obtain 100-percent ownership of ameritech george murphy represented petitioner praegitzer during his divorce mr murphy's associate debora dragland represented petitioner praegitzer during the negotiations with petitioner dawes' counsel mr lopez in a date letter from ms dragland to mr lopez petitioner praegitzer offered petitioner dawes dollar_figure to settle his appeal of the divorce court's award to petitioner dawes of big_number shares in ameritech contingent on his first obtaining kerry dawes' big_number shares in a date letter from mr lopez' law firm to ms dragland petitioner dawes rejected petitioner praegitzer's offer and counter offered dollar_figure for his big_number shares on date petitioner praegitzer filed an injunction the injunction action against ameritech kerry dawes and petitioner dawes to prevent petitioner dawes from exercising her rights to the big_number shares of stock and also to prevent ameritech from transferring the big_number shares to petitioner dawes on date a judicially supervised settlement conference on petitioner praegitzer's appeal of the judgment was held before retired associate justice bertram d janes of the california court of appeal for the third appellate district at the date settlement conference both parties were represented by counsel mr lopez represented petitioner dawes and mr murphy and ms dragland represented petitioner praegitzer after discussions between mr lopez mr murphy and justice janes a memorandum of agreement the agreement was typed at the urging of justice janes and was signed by mr lopez and mr murphy the agreement was not signed by petitioner dawes or by petitioner praegitzer justice janes signed the agreement approving it as a judicial settlement justice janes stated to the attorneys that if they encountered any problems they were to come back to see him to resolve the matter the memorandum of agreement dated date provided as follows this appeal is settled this date upon the following conditions the respondent petitioner dawes will pay in cash dollar_figure to appellant petitioner praegitzer the corporation will transfer rights to products known as and including inventory and equipment the equipment determined as a forklift and a binding machine to the extent inventory is less than dollar_figure it will be made up by respondent no royalties on products sold by appellant after this date ok lopez george a three and a half year covenant_not_to_compete in the propellor shop business in washington oregon california and nevada kathy dawes to forgive judgments and cancelled notes in the amount of dollar_figure method of forgiveness to be determined jointly by counsels' tax counsel corporation to forgive debt owed by appellant in the amount of dollar_figure corporation will assume by novation if possible sba loan in the amount of dollar_figure if novation not possible kathy and kerry dawes will hold appellant harmless by appropriate agreement appellant will transfer all shares of stock in the corporation to the corporation or kerry dawes the formal agreement to be structured to result in the least amount of tax_liability legally possible for the appellant to the extent that the settlement agreement reached does result in tax_liability to the appellant the agreement will be structured if possible to the respondent's tax_benefit for example in the event the sums being paid would result in appellant paying taxes on dollar_figure then the respondent would have the right to place in the agreement a covenant_not_to_compete to that extent appellant agrees to dismiss the shasta county action in which an osc is pending and this appeal when a final settlement agreement is executed each side to pay its own costs and the remittitur to go down forthwith corporation or dawes to retain all rights pursuant to two assigned agreements dated date subsequent to date there were additional negotiations concerning the terms and structure that the eventual settlement agreement would take subsequent to the date settlement conference mr lopez as counsel for petitioner dawes and mr murphy as counsel for petitioner praegitzer engaged separate tax counsel for advice on how to structure an agreement pursuant to the agreement mr lopez consulted howard schweitzer and mr murphy consulted kevin schoneman mr schoneman proposed a structure involving payment of dollar_figure by petitioner dawes and transfer of ameritech assets from ameritech to petitioner praegitzer as outlined in a date letter from mr schoneman to mr lopez in early date mr schweitzer informed mr schoneman that he did not think petitioner dawes had dollar_figure they discussed how to get around that problem mr schweitzer suggested that ameritech could pay the money the idea of a tax-free reorganization came up during their conversation mr schweitzer and mr schoneman agreed upon a tax-free reorganization to distribute the products business_assets to a new corporation to be owned by petitioner praegitzer on date mr schoneman sent mr schweitzer a letter stating that a tax-free reorganization whereby petitioner dawes and kerry dawes would operate the propeller business and petitioner praegitzer the products business was acceptable to petitioner praegitzer ultimately the parties signed two agreements on date the marital settlement agreement msa executed by petitioner dawes and petitioner praegitzer and the agreement and plan of corporate separation and reorganization the reorganization agreement the msa provided that this agreement controls over the judgments dated date and the memorandum of agreement dated date under the msa petitioner dawes and petitioner praegitzer divided all of their community_property and jointly owned property and liabilities the parties stipulated that the reference to date was a typographical error that was intended to refer to the date agreement with the exception of clothing jewelry furniture and furnishings previously divided of the big_number shares of ameritech stock held in petitioner praegitzer's name one-half were allocated to petitioner dawes as her separate_property and one- half were allocated to petitioner praegitzer as his separate_property in the msa the parties expressed their intention that the msa be subject_to the rules of sec_1041 where applicable the msa further provided that the parties have made the transfers set forth in this paragraph with the intent that such transfers constitute equitable division of their community and jointly-owned property in the msa the parties intended that the agreement be a final and complete settlement of all rights and obligations between them including property rights and property claims and the right of either petitioner dawes or petitioner praegitzer to spousal support the reorganization agreement was executed by ameritech petitioner praegitzer petitioner dawes and kerry dawes the reorganization agreement provided that the products business would be placed in a new corporation to be owned solely by petitioner praegitzer and that the propeller business would remain in ameritech which would be owned solely by petitioner dawes and kerry dawes the reorganization agreement provided that ameritech would cause the formation of a new subsidiary known a sec_303 products inc products with an initial stock issue of big_number shares of common_stock to which ameritech would transfer all of the assets of it sec_303 products business in exchange for the big_number shares of products the assets included in part dollar_figure in cash and an obligation of petitioner praegitzer to ameritech in the approximate amount of dollar_figure the praegitzer debt the reorganization agreement provided that petitioner praegitzer would transfer his big_number shares of ameritech to ameritech in exchange for the transfer by ameritech to petitioner praegitzer of big_number shares of products the parties intended that the transactions under the reorganization agreement would qualify as a tax-free reorganization in the reorganization agreement petitioner praegitzer agreed to dismiss his appeal of the dissolution action and also to dismiss the injunction action petitioner praegitzer and petitioner dawes agreed that the reorganization agreement depended for its legal effect upon the execution by petitioner praegitzer and petitioner dawes of the msa entered into contemporaneously the reorganization agreement contained an integration clause petitioner praegitzer and petitioner dawes agreed that the reorganization agreement was the entire agreement between them pertaining to the subject matter thereof and that it superseded all prior and contemporaneous agreements except those contemplated thereunder or not inconsistent therewith a meeting of the board_of directors of ameritech was held on date on date ameritech borrowed dollar_figure from an unrelated party petitioner dawes and kerry dawes guaranteed ameritech's promissory note a meeting of the board_of directors of ameritech was held on date also present at the meeting were mr lopez and mr small the board_of directors unanimously approved the reorganization agreement and related documents kerry dawes corporate president announced that a new corporation products had been formed on date kerry dawes also announced that certain assets should be transferred to the new corporation to capitalize it the directors voted unanimously to transfer the assets to products in consideration for products' issuing big_number shares of stock to ameritech the assets included dollar_figure and the praegitzer debt of dollar_figure all of the directors including petitioner praegitzer voted that it was in the best interests of ameritech to acquire or redeem petitioner praegitzer's big_number shares of ameritech in exchange for the big_number shares of products owned by ameritech further it was resolved unanimously that the president and secretary of ameritech were authorized to consummate the transaction as set forth in the reorganization agreement the board_of directors unanimously approved the reorganization and acquisition of petitioner praegitzer's big_number shares a closing under the reorganization agreement was held on date ameritech conveyed the assets of the products business to products by an assignment of assets dated date executed by kerry dawes as president of ameritech and by delivery of ameritech's check in the amount of dollar_figure payable to products to petitioner praegitzer the assets transferred from ameritech to products also included dollar_figure worth of inventory and equipment the total value of the assets transferred was approximately dollar_figure petitioner praegitzer transferred his remaining big_number shares of ameritech to ameritech and ameritech assigned its big_number shares of products to petitioner praegitzer on date petitioner praegitzer resigned as an officer and director of ameritech on date on that same day petitioner praegitzer kerry dawes and ameritech executed a mutual release petitioner praegitzer was concerned when he received the dollar_figure check payable to products his accountant dave scott told petitioner praegitzer that since he was the sole owner of products it would be alright for him to go ahead and cash the check on date petitioner praegitzer went to the bank with the dollar_figure check converted it into a cashier's check payable to products and then deposited the cashier's check into the corporate checking account of products also on date petitioner praegitzer caused products to issue him a check for dollar_figure which he deposited into his personal checking account the dollar_figure was recorded on the accounting books of products as received by the corporation at the time that petitioner dawes signed the msa and the reorganization agreement she did not know that petitioner praegitzer would withdraw the dollar_figure from products the praegitzer debt was recorded in the accounting books_and_records of products as received on or about date on the products financial statements for the year ended date the praegitzer debt was removed from the balance_sheet of products by the corporation's c p a on the ground that the praegitzer debt should have been taken off the books of ameritech as of date at no time on or after date did products exercise any rights to collect on any debt owed to it by petitioner praegitzer opinion although respondent's role in these two cases is that of a stakeholder she nonetheless concedes that the steps of the reorganization up to and including the exchange of stock were tax free under sec_355 and sec_368 and argues that petitioner praegitzer received a dividend from products when it distributed cash to and canceled indebtedness6 owed to it by mr praegitzer petitioner praegitzer argues that the cash and cancellation of indebtedness were received incident to his divorce from petitioner dawes and thus are tax free pursuant to sec_1041 sec_1041 provides cancellation of a shareholder's indebtedness owed to his corporation generally is treated as a distribution_of_property within the meaning of sec_301 sec_1_301-1 income_tax regs a general_rule --no gain_or_loss shall be recognized on a transfer of property from an individual to a spouse or a former spouse but only if the transfer is incident to a divorce although his transfer of stock was to a third party ameritech petitioner praegitzer contends that it still qualifies as a transfer under sec_1041 pursuant to sec_1_1041-1t q a temporary income_tax regs fed reg date q a q a provides q-9 may transfers of property to third parties on behalf of a spouse or former spouse qualify under sec_1041 a-9 yes there are three situations in which a transfer of property to a third party on behalf of a spouse or former spouse will qualify under sec_1041 provided all other requirements of the section are satisfied in the three situations the transfer of property will be treated as made directly to the nontransferring spouse or former spouse and the nontransferring spouse will be treated as immediately transferring the property to the third party the deemed transfer from the nontransferring spouse or former spouse to the third party is not a transaction that qualifies for nonrecognition of gain under sec_1041 id in support of his argument petitioner praegitzer relies on 981_f2d_456 9th cir in arnes joann and john arnes formed a corporation moriah to operate a mcdonald's franchise joann and john were joint owners of percent of moriah when the couple divorced they were required by the mcdonald's franchise agreement to terminate their joint_ownership of moriah joann and john arnes entered into an agreement to have moriah redeem joann's 50-percent interest for dollar_figure joann reported the gain from the redemption on her federal_income_tax return subsequently joann filed a claim_for_refund contending that the transfer of her stock to moriah was made pursuant to a divorce instrument and therefore she was not required to recognize any gain on the transfer of her stock in accordance with sec_1041 the internal_revenue_service irs disallowed the claim_for_refund and joann filed suit in district_court the district_court concluded that the redemption was required by a divorce instrument and that john had benefited from the transaction because it was part of the marital property settlement which limited future community_property claims by joann the court applying q a determined that although joann transferred her stock directly to moriah the transfer was made on behalf of john and should be treated as having been made to john accordingly the transfer qualified for nonrecognition of gain pursuant to sec_1041 and summary_judgment was granted in favor of joann id the court_of_appeals for the ninth circuit affirmed the judgment of the district_court the court_of_appeals observed that the transfer would be tax free to joann pursuant to sec_1041 if the transfer were on behalf of john as required by q a the court reasoned that a transfer is on behalf of another if it satisfies an obligation or liability of that person applying washington state law the court_of_appeals concluded that the obligation to purchase joann's stock was john's and not moriah's thus the court held that joann's transfer to moriah did relieve john of an obligation and therefore constituted a benefit to john id pincite even if we assume arguendo that the stock for stock exchange was on behalf of petitioner dawes petitioner praegitzer is not necessarily insulated from tax respondent is not seeking to tax petitioner praegitzer on that exchange itself which is tax free to him under sec_355 regardless of the application of sec_1041 rather respondent is seeking to include in his income as dividends received by petitioner praegitzer from products dollar_figure of cash and dollar_figure in forgiveness of indebtedness a total of dollar_figure the msa and the reorganization agreement resolved any marital claims between petitioner praegitzer and petitioner dawes the agreements provided for the resolution of petitioner dawes' marital claims to petitioner praegitzer's stock in ameritech and for the concurrent severance of petitioner praegitzer's interest in that corporation through a divisive_reorganization culminating in the stock for stock exchange that left petitioner praegitzer with no ownership of ameritech and as sole owner of products when products distributed dollar_figure of cash to petitioner praegitzer and forgave his dollar_figure debt it was done at his own behest as sole shareholder of that corporation the agreements did not obligate him to do it and moreover it was probably a matter of indifference to petitioner dawes and to ameritech whether he did it his stock in ameritech having been relinquished in the previous exchange absent sham or agency principles the corporations involved are considered separate taxable entities 319_us_436 there is no indication that this was a sham or that either corporation was petitioner dawes' agent therefore once the reorganization which was incident to the divorce was completed any further transactions between petitioner praegitzer and products his solely owned corporation would be taxed according to general principles of taxation this situation is distinguishable from arnes v united_states where the taxpayer received assets of a corporation in redemption of her stock in that case the receipt of such assets was part and parcel of resolving community_property claims to the stock in the context of a divorce here by contrast the stock in ameritech was relinquished and a severance of the community interest was accomplished through transactions that may be separated from petitioner praegitzer's receipt of the dividend petitioner praegitzer did not get the dividend as an integral or necessary step in the marital property settlement rather it was a bailout of corporate assets which was carried out at his own instance and on which he may properly be taxed we conclude therefore that the distribution of cash and cancellation of indebtedness were not exempted from tax by sec_1041 but were dividends under sec_301 sec_312 and sec_316 to petitioner praegitzer accordingly under respondent's concession our resolution of the dividend issue in petitioner praegitzer's case renders the constructive_dividend issue in petitioner dawes' case moot to reflect the foregoing as well as concessions by the parties decision will be entered under rule in docket no decision will be entered for petitioner in docket no
